ON MOTION FOR REHEARING.
ALLEN, J.
Respondents, in their motion for a rehearing, insist that the foregoing opinion is in conflict with that of the Kansas City Court of Appeals in Taylor v. Swearingen, supra. It is said that the opinion in that case shows merely that it did not appear “in any of the proceedings in the case wherein the execution was issued” that the judgment debtor and the plaintiff therein were husband and wife. It is true *369that the opinion so states, bnt thereafter the court says: “So far as the record shows the two are strangers.’7 From the latter remark, it is fair to conclude that the record before the appellate court in that case, and upon which it was being tried, nowhere showed the fact that the plaintiff was the wife of defendant in the execution. At any rate the opinion throughout proceeds as though the parties were strangers, and the case is disposed of on that theory, following Payne v. Savings Trust Company, supra, where the parties to the record were not husband and wife.
In the instant case the record before us does not show that in any of the proceedings in the case wherein the execution was issued it appeared that these parties were husband and wife. Such .fact would not be expected to so appear. The debt is said to be the. sole debt of the husband. He was sued therefor and a judgment obtained against him. Execution was levied upon the property described in the petition herein, as being his property, or upon the theory that he had an interest therein subject to execution. The fact that the true owner of the property was his wife would not be expected to appear anywhere in that proceeding. This record, however, does show, and the demurrer admits, that the parties are husband and wife, and that the property is the sole and separate property of the wife, this plaintiff; that it has been seized under execution for the husband’s debt,' and that a sale thereof is threatened to satisfy such execution. And the question, squarely presented, is whether or not, in the present state of our law, equity will prevent the seizure and sale of the sole and separate property of a wife under an execution issued upon a judgment obtained against the husband for his individual debt. We think that it will, and that the decision. herein, is not in conflict with that in Taylor v. Swearingen.
*370Further reasons are urged why we should grant respondents a rehearing. We have carefully examined all of them, but they have not caused us to alter our views expressed above. With the concurrence of the other judges, the motion for rehearing is overruled.